Citation Nr: 1518043	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  04-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a stomach condition prior to June 24, 2002, and in excess of 10 percent prior to July 12, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for chronic adjustment disorder with depressed mood.

3.  Entitlement to an initial evaluation in excess of 10 percent for tension vascular headaches.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1969 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2003, January 2008, and March 2012 rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

With regard to evaluation of a stomach condition, the Veteran initially appealed the effective date of an April 2005 award of a 30 percent evaluation; he did not dispute the rating, only the January 27, 2005, effective date.  Twice previously, in January 2008 and June 2010, the Board issued decisions on that matter.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims (the Court or CAVC), which each time vacated and remanded the matter for further appellate consideration, in September 2009 and May 2011.  

During the processing of the most recent Court decision, the Board sua sponte raised a claim of clear and unmistakable error in a 1973 rating decision denying service connection for a stomach disorder, and in a November 2011 decision, the Board granted an earlier date of service connection for the disability of February 13, 1973.  The RO then, in the March 2012 decision on appeal, assigned a 0 percent evaluation from February 13, 1973, to June 25, 2002, and a 10 percent evaluation from June 25, 2002, to January 27, 2005.  The 30 percent evaluation stage was not disturbed.  The Veteran filed a September 2012 notice of disagreement (NOD) with "the assignment of a non-compensable disability rating for his service-connected stomach disability, to include entitlement to a 30 percent disability rating prior to January 27, 2005."

In a January 2014 decision, however, the RO implemented a portion of a June 2010 Board decision which had granted an earlier effective date of July 12, 2004, for assignment of the 30 percent evaluation for a stomach condition.  This grant had technically been vacated by the CAVC in a May 2011 decision based on a Joint Motion for Remand which had failed to note the partial grant of the benefit sought on appeal.  Nevertheless, the proper effective date for the 30 percent evaluation is now July 12, 2004.  That evaluation has never been appealed by the Veteran; he has effectively pronounced himself satisfied with a 30 percent rating for the stomach disability.  The appellate issue with regard to the stomach therefore includes only those stages for which a lower rating has been assigned.  As is discussed further below, this includes all periods prior to July 12, 2004.

With regard to evaluation of the Veteran's psychiatric disability, service connection was granted in an April 2005 rating decision, and an initial 30 percent rating was assigned from January 27, 2005, the date of receipt of the claim.  Although it appeared the Veteran had initially filed an NOD with regard to the assigned effective date of this award, he clarified his statements in September 2005 correspondence and made clear he was not disputing the adjustment disorder grant.  Further, at no time did he express disagreement with the assigned 30 percent evaluation, and the initial rating became final in April 2006.  38 C.F.R. § 20.1103.  He filed a new claim for increased evaluation in October 2006, as part of his claim for TDIU.  Increase was denied in a January 2008 decision which is on appeal here.

Service connection for tension vascular headaches was granted in a May 2003 decision, and the Veteran initiated and perfected his appeal from that decision.  He has pursued his appeal for a rating in excess of 10 percent since that time.  In a January 2008 decision, the Board denied the claim.  The CAVC vacated and remanded the denial in a September 2009 memorandum decision.

TDIU was formally claimed by the Veteran in October 2006, and was denied in the January 2008 decision on appeal herein.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased evaluation for a stomach condition has been informally raised by the record based on receipt of a VA hospitalization in January 2013, but the Veteran has not been given an opportunity to formalize a claim, nor has it been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, the Veteran was noted in July 2013 to have initiated a claim for a rash on his legs and shoulders in March 2013.  It does not appear that any action has been taken on this claim since issuance of a letter regarding VA's duties to notify and assist the Veteran in substantiating his claims.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Stomach Condition

As is noted above, although the evaluation of the Veteran's stomach disorder first came before the Board as an effective date question, the finding of CUE in a 1973 RO decision and the subsequent granting of initial disability evaluations has effectively converted it to an increased rating appeal for those periods not currently rated 30 percent disabling.

In the March 2012 decision, the RO granted an initial 0 percent rating prior to June 24, 2002, and 10 percent rating from June 24, 2002, to January 27, 2005.  Later, the 10 percent evaluation stage was ended effective July 12, 2004.  In the September 2012 NOD, the Veteran's representative appears initially to disagree only with the noncompensable stage of evaluation.  However, she also references a desire to make the satisfactory 30 percent evaluation effective from some earlier, unspecified date.  

Of necessity, this means that she feels a higher evaluation is warranted for at least some part, if not all, of the period for which a 10 percent rating was assigned.  The Board finds, therefore, that the NOD includes the period of 10 percent evaluation from June 24, 2002, to July 12, 2004.

Unfortunately, the statement of the case issued in April 2014 only addressed the noncompensable period.  While the Veteran and his representative did not object to the limiting of the appeal in perfecting the matter in May 2014 correspondence, the Board finds insufficient evidence that the Veteran is actually satisfied with his rating from June 24, 2002, to July 12, 2004.  It is entirely possible he believes it to still be on appeal as a result of his initial appeal for an earlier effective date of a 30 percent rating.  The increased rating appeal, however, encompasses a far larger period, and effectively has subsumed the earlier appeal.

In order to ensure a full and fair opportunity to participate in the adjudication of the claim, and to ensure that all parties clearly understand the issues to be addressed, remand is appropriate for issuance of an SOC on the second period of evaluation of a stomach condition (June 24, 2002, to July 12, 2004).

Adjustment Disorder with Depressed Mood

The Veteran was most recently examined for evaluation of his psychiatric disability in July 2010, almost five years ago.  Review of VA treatment records since that time indicates little or no ongoing mental health treatment, though the Veteran continues to take medication.  He often described his anxiety and depression as "mild."

However, service connection for the psychiatric disorder was granted based on a secondary relationship to the Veteran's stomach condition, and as is noted above, the Veteran required hospitalization for such in 2013.  Records continue to reflect complaints and treatment for gastrointestinal problems.  It is unclear whether such may have now contributed to some exacerbation of psychiatric problems.  Accordingly, given the passage of time and the indications of potentially worsening overall health, updated examination findings are necessary.

The Board observes also that the November 2014 supplemental statement of the case (SSOC) on this issue does not appear to have been provided to the Veteran's representative.  The SSOC fails to list any power of attorney, and the notification letter does not include any "cc:" section showing copies were sent to parties other than the Veteran.  All documents must be provided to the representative for review.

Headaches

In a June 2010 decision following a decision by the Court, the Board remanded the issue of evaluation of tension vascular headaches to the AOJ for additional development, to include a VA examination, as well as for referral to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

Review of the file indicates that following a July 2010 VA examination, no further actions have been taken on the claim for a higher initial evaluation for tension vascular headaches.  No referral for extraschedular evaluation was made, or any rating decision or SSOC issued.  To ensure that the required actions are taken, the claim is again remanded.

However, additional development is now required.  A question has been raised as to the nature of the service-connected headache condition.  The tension vascular headaches were initially identified as a residual of a head injury, but treatment and examination reports indicate the presence of migraine or some other type of headache.  The Board in June 2010 discussed the potentially applicable Diagnostic Codes and rating criteria extensively, and noted a prior finding that some forms of headache were not considered service-connected.  The decision in which those findings may be found, though, was vacated by the Court.  

Further, the July 2010 VA examiner indicates that a worsening of headaches took place in 2005, after a nonservice-connected viral encephalitis infection.  It is unclear from his discussion whether all, part, or none of the "current headaches" he assesses are attributed to the service-connected condition, the encephalitis, or some combination thereof.  Also, it is not clear if the effects of each type of headache can be distinguished for purposes of evaluation.  On remand, an updated VA examination is necessary to clarify the disability picture.

TDIU

A finding of entitlement to TDIU is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  As questions of evaluation of service-connected disabilities remain open and pending, a final determination on TDIU would be premature at this time.  Therefore, the claim for TDIU may not be adjudicated until the inextricably intertwined appeals have been addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated treatment records from the VA New York Harbor Health Care System, to include as associated clinics, as well as any other VA facilities identified by the Veteran or in the record, for the period of January 2014 to the present.  

2.  Issue an SOC on the issue of entitlement to an initial evaluation in excess of 10 percent for a stomach condition from June 25, 2002, to July 12, 2004.  If a substantive appeal is timely filed with regard to this matter, the perfected issue should be certified to the Board.

3.  Provide the Veteran's representative with a copy of the November 2014 SSOC regarding the issues of evaluation of adjustment disorder with depressed mood and TDIU.

4.  Schedule the Veteran for a VA mental disorders examination.  The examiner must describe in detail all current signs and symptoms of service-connected adjustment disorder with depressed mood.

The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

5.  Schedule the Veteran for a VA Headaches examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all currently diagnosed headache conditions; the presence of tension vascular headaches must be specifically discussed.  For each identified condition, the examiner must opine as to whether it is at least as likely as not such is caused or aggravated by service or a service-connected disability.  The examiner should specifically address whether tension vascular headaches were aggravated by viral encephalitis or headaches associated with that condition.

The examiner should, to the extent possible, distinguish between the symptoms of each headache type, particularly as to frequency and severity.  If it is not possible to separate the manifestations of coexisting conditions, such must be clearly stated.
The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

